Allen, J.
The testatrix was the sole owner of one lot, and she and her daughter owned in common the adjoining lot. In her will she made the mistake of reciting that her daughter owned both lots jointly with herself, and proceeded to devise to the daughter “ one half of the proceeds of all the real estate held by us,” adding a description which embraced both lots. The parties agree that the daughter is entitled to .one half of the proceeds of the lot owned solely by the testatrix, and the controversy relates only to the proceeds of the lot owned in common. The daughter in the petition claims to be entitled to one half of the proceeds of the interest of the testatrix in that lot, and the other parties deny that she is so entitled. We think the claim of the daughter must be sustained. The testatrix was disposing of her own estate, and apparently intended to make a devise to her daughter which should affect both lots. If she had merely intended to give to the daughter one half of the proceeds of the lot owned solely by herself, there would have been no occasion to mention the other lot at all. The language'seems rather to mean that the daughter is to take one half of the interest of the testatrix in the whole of the described estate.

Decree accordingly.